OPINION ON APPELLANTS PETITION FOR DISCRETIONARY REVIEW

PRICE, Judge.
The appellant, Robert Craig Cox, was charged by indictment for the felony offense of aggravated robbery. A jury found appellant guilty of the offense charged and found two enhancement paragraphs to be true. Punishment was assessed at life imprisonment and a $10,000 fine. The Second Court of Appeals affirmed the conviction. Cox v. State, 931 S.W.2d 349 (Tex.App.—Fort Worth 1996). We granted the appellant’s petition for discretionary review to determine whether the Court of Appeals erred in finding that the trial court abused its discretion in restraining appellant during trial without first entering findings justifying the restraint, and then holding that error harmless beyond a reasonable doubt. After careful review of the appellate record, the Court of Appeals’ opinion and the briefs and oral arguments before this Court, we conclude that our decision to grant review was improvident. Accordingly, the appellant’s petition for discretionary review is dismissed. Tex. R.App. P. 202(k).
Petition for Discretionary Review dismissed.
BAIRD, J., dissents with the following note: BAIRD, J., dissents for the reasons stated in the dissenting opinion in Ex parte Ramirez, 919 S.W.2d 435, 436 (Tex.Cr.App.1996), and Houston v. State, 846 S.W.2d 848 (Tex.Cr.App.1993).
OVERSTREET and WOMACK, JJ., dissent.